                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:18CB9
                                                           Violation No.: NE6 6010752
       vs.
                                                     ORDER TO REDUCE FINE AMOUNT
LEILA R. TAJOURI,

                      Defendant.


              On the motion of the United States Attorney=s Office, the Court accepts the

payment $70.00 as full satisfaction of violation notice 6010752 NE-6 therefore reducing the fine

amount from $80.00 to $70.00.

                      
       ORDERED this __________ day of October, 2018.




                                            BY THE COURT:



                                            __________________________
                                            ___________________________
                                            SUSAN M. BAZI
                                                        BAZIS
                                                           IS
                                            United States
                                            U it d St t Magistrate
                                                          M i t t JJudge
                                                                     d
